Citation Nr: 1421228	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the severance of service connection for diabetes mellitus was proper. 

2.  Whether the severance of service connection for peripheral neuropathy in the right lower extremity was proper. 

3.  Whether the severance of service connection for peripheral neuropathy in the left lower extremity was proper.

4.  Whether the severance of service connection for erectile dysfunction was proper.

5.  Whether the severance of entitlement to special monthly compensation based on loss of use of a creative organ.

6.  Whether the severance of entitlement to non-service-connected pension benefits was proper.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The appellant alleges active service from January 1970 to December 1973, to include service in the Republic of Vietnam.  The appellant's service has not been verified. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which severed service connection for diabetes mellitus, peripheral neuropathy in the lower extremities, and erectile dysfunction, as well as severed entitlement to special monthly compensation for loss of creative organ and nonserviec-connected pension.  

The appellant testified at a personal hearing before a Decision Review Officer (DRO) in November 2010.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the April 2010 rating decision, RO severed service connection for diabetes mellitus, peripheral neuropathy in the lower extremities, and erectile dysfunction, as well as severed entitlement to special monthly compensation for loss of creative organ and nonserviec-connected pension, because the record failed to establish that the appellant's military service was unverified.  

VA has attempted to verify the appellant's status as a veteran, by asking him to submit copies of any discharge papers, DD-214's, or service treatment records, and by submitting requests to the National Personnel Records Center (NPRC) seeking verification of reported service dates and/or service personnel and treatment records.  Attempts to verify the appellant's military service have failed.  In a January 2003 response, NPRC stated that it had conducted an extensive and thorough search of the records in its holding, but NPRC personnel were unable to locate the records that verify the appellant's military service.  NPRC concluded that the records either do not exist, that NPRC does not have them or that further efforts to locate them would be futile.  In a June 2010 response, NPRC indicated that it had no information to verify the appellant's separation from military service. 

The appellant has submitted a copy of pages from the Vietnam Veterans of America membership directory from 2004 that identifies his name and claimed military service dates.  (Notably, in an August 2004 rating decision, the RO originally considered this document sufficient to concede military service in the Republic of Vietnam to support an award of service connection for diabetes mellitus.)  He has also submitted copies of citations for Combat Service Commemorative Medal, Vietnam Service Commemorative Medal, and Presidential Unit Citation Commemorative Medal, a Certificate of Recognition of Military Service, and a photograph show "dog tags", but the basis for issuances of all these items are unknown.

It is unclear from a review of the record whether VA was ever in possession of a copy of the DD-214 that would verify the appellant's military service.  A June 2009 report of contact shows that the appellant inform RO personnel that he had mailed in his DD-214, and in a March 2010 report of contact, it was noted that the MAPD indicated that the RO had received the appellant's DD-214 on March 5, 2009.  The appellant has subsequently been asked to submit his DD-214, but he has stated that he no longer has such documentation.  See statements dated June 2010 and July 2010. 

Given the discrepancy in the record regarding the RO's receipt of the appellant's DD-214, Board finds that a search must be conducted to locate the appellant's DD-214 at RO.  If DD-214 can be located for his unverified military service, a Formal Finding of Unavailability of these records must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO again should contact the National Personnel Records Center, or other appropriate service department office, and obtain certification of all of the Veteran's recognized military service, including dates of active service and types of service.  The appellant alleges active service in the United States Army from January 1, 1970 to December 3, 1973, to include service in the Republic of Vietnam. 

2. Take appropriate action to locate the appellant's DD-214 at the RO as indicated in MAPD by the June 2010 report of contact.  

3. If the information cannot be obtained from NPRC or the DD-214 cannot be located, a Formal Finding of Unavailability of the record must be associated with the claims file. 

4. Then, readjudicate the claims.  If the benefit sought on appeal remains denied, he and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



